DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 9-12 filed 10/22/2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections of Claims 1-20 have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “displaying, by the one or more processors, a minimum viewable portion of the overlay in the field of view of the user upon determining that the overlay does not meet the minimum visibility criteria, so that at least the minimum viewable portion of the overlay is visible in the field of view of the user.” in combination with the remaining aspects of the claim. Independent Claims 8 and 15 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Claims 2-7, 9-14, and 16-20 depend from these independent claims, and therefore also contain allowable subject matter.
The closest prior art (Mantyjarvi and Ross) teaches displaying an overlay and determining whether the overlay meets a minimum visibility criteria in the field of view of the user. However, the closest prior fails to teach all the limitations of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611